Exhibit 10 (viii)
SECOND AMENDMENT
TO THE
SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN
FOR SALARIED EMPLOYEES OF THE STANLEY WORKS
(As Amended And Restated Effective January 1, 2009, Except As Otherwise
Provided)
     Background. A. The Stanley Works, together with its wholly-owned U.S.
subsidiaries (“Stanley”), maintains the Supplemental Retirement and Account
Value Plan for Salaried Employees of The Stanley Works (“Plan”) to provide
certain employees with benefits that are not provided under a tax-qualified
retirement plan under Section 401(a) of the Internal Revenue Code of 1986, as
amended (“Code”).
     B. The Stanley Works now desires to amend the Plan in the form of a
restated Plan in order for the Plan to comply with the requirements of Code
Section 409A and the regulations thereunder, as follows:
Article 1
Effective Date
This amendment and restatement of the Plan shall be effective January 1, 2009,
provided that Sections 4.3(c), 6.2(a), 6.2(c), 7.2(d) and 7.2(e) shall be
effective as set forth therein. This amended and restated Plan shall apply with
respect to any amounts contributed to or distributed from the Plan on or after
January 1, 2009, provided that this restatement of the Plan shall not apply with
respect to annuity payments of a Supplemental Retirement Plan Benefit that are a
continuation of a series of annuity payments that began prior to January 1,
2009.
Article 2
Definitions
The following terms have the meanings set forth below.
     “Accounts” means a Participant’s Supplemental Employee Contribution Account
and Supplemental Company Contribution Account.
     “Account Value Plan” means the Stanley Account Value Plan.
     “Actuarial Equivalent” means a benefit which has the same present value, as
of the benefit commencement date, as the single life annuity form of benefit
computed in accordance with Article 7 on the basis of the factors for
determining actuarial equivalence described in Section 7.2(c)(iii).
     “Beneficiary” means any individual, trust or estate designated by a
Participant, in accordance with the procedures established by the Company, to
receive a death benefit payable on the Participant’s behalf under the Plan. If,
at the time of death of a Participant, there is no beneficiary designation on
file with the Company or there is no such designated beneficiary surviving, the
death benefit, other than a death benefit for a joint annuitant provided under a
joint and survivor annuity, shall be paid to the Participant’s surviving spouse,
or, if there is no surviving spouse, the death benefit shall be paid to the
Participant’s estate. Any benefit payable upon the death of a Participant’s
joint annuitant, after beginning to receive payments under a joint and survivor
annuity, shall be paid to the beneficiary designated in

1



--------------------------------------------------------------------------------



 



writing by the joint annuitant, provided that, if no designated beneficiary
survives the joint annuitant, the benefit shall be paid to the joint annuitant’s
estate.
     “Committee” means the Finance and Pension Committee of the Board of
Directors of the Company.
     “Company” means The Stanley Works.
     “Compensation” means, with respect to a Plan Year:
     (a) Subject to paragraphs (b), (c) and (d), the salary and other amounts
received by a Participant from the Controlled Group for services actually
rendered in the course of employment with the Controlled Group during the
pertinent Plan Year, to the extent such amounts are includible in the gross
income of the Participant for federal income tax purposes, including, but not
limited to, bonuses, commissions and vacation pay that are paid with respect to
such services rendered during the Plan Year. Compensation for a Plan Year shall
also include a Participant’s Elective Deferral Contributions under the Plan, and
elective contributions of the Participant that are excludable from gross income
for federal income tax purposes under Section 402(g) of the Code, Section 125 of
the Code or Section 132(f)(4) of the Code (a qualified transportation fringe
benefit plan), provided that any such contributions are made from amounts that
would be considered Compensation pursuant to the preceding sentence if paid to
the Participant.
     (b) Compensation for a Plan Year shall not include reimbursements or other
expense allowances, fringe benefits (whether or not paid in cash), moving
expenses, welfare benefits, including the cost of group term life insurance
coverage, deferred compensation in the year paid if the compensation has been
deferred beyond the calendar year in which it would otherwise have been paid,
amounts paid to a Participant under the Company’s long-term incentive plans,
amounts realized from the grant or exercise of a stock option, or, except as
provided below, any amounts paid during the Plan Year for services rendered in a
prior Plan Year. Subject to paragraph (d), for purposes of paragraph (a), a
bonus paid to the Participant in the Plan Year that follows the Plan Year during
which the services were performed with respect to which such bonus is paid will
be included in Compensation for such Plan Year in which the services were
performed, and any Elective Deferred Contributions with respect to a bonus, that
are elected pursuant to Section 3.1(a) prior to the beginning of the Plan Year
in which the services were performed with respect to which the bonus is
determined, will be included in Compensation for that Plan Year. Except for a
Participant’s final regular payroll check or a bonus for services performed in a
prior Plan Year, Compensation shall not include amounts paid after the
Participant ceases to have employment status with Stanley. Amounts described in
subsection (a) that are paid after the last day of a Plan Year solely for
services performed during the final payroll period that includes the last day of
such Plan Year shall be treated as Compensation for the Plan Year in which such
final payroll period ends. Pursuant to Treasury Regulation Section 1.409A-
2(a)(13), the preceding sentence shall not apply to any amount that is paid
after the last day of a Plan Year for services performed during any period other
than such final payroll period, such as a bonus paid entirely or in part with
respect to services performed during a period other than the final payroll
period.
     (c) For purposes of subsection (a), a Participant who earns sales
commission compensation is treated as providing the services to which such
compensation relates in the Plan Year in which the pertinent sale occurs. For
purposes of this paragraph (c), the term ‘sales commission compensation’ means
compensation or portions of compensation earned by a Participant if a
substantial portion of the services provided by such Participant to Stanley
consists of the direct sales of products or services to unrelated customers,
such compensation earned by the Participant consists of either a portion of the
purchase price for products or services or an amount substantially all of which
is calculated by reference to the volume of sales, and payment of such
compensation is contingent upon the closing of the sales transaction and such
other requirements as may be specified by Stanley prior to the closing of the
sales

2



--------------------------------------------------------------------------------



 



transaction. For this purpose, a customer is treated as an unrelated customer
only if the customer is not related to either the Participant or Stanley, and a
person is treated as related if the person would be treated as related under
Treasury Regulation Section 1.409A-1(f)(2)(ii) or the person would be treated as
providing management services under Treasury Regulation Section
1.409A-1(f)(2)(iv).
     (d) Anything herein to the contrary notwithstanding, amounts that are
deferred at the election of a Participant under Stanley’s Deferred Compensation
Plan for Participants in Stanley’s Management Incentive Plans (the “Deferred
Compensation Plan”) shall not be considered Compensation for any Plan Year for
purposes of determining contributions under Section 4.1 or 4.2(a) but shall be
considered Compensation for purposes of determining contributions under
Section 4.2(b), in the year such amounts would have been paid to the Participant
if not deferred under the Deferred Compensation Plan. Also, anything herein to
the contrary notwithstanding, solely for purposes of determining contributions
under Section 4.2(b), Compensation for a Plan Year shall include Compensation
for the Plan Year, as determined above, if it is payable during such Plan Year,
and also any amount that is payable during the Plan Year that otherwise would be
considered Compensation for a prior Plan Year as a result of being attributable
to services performed in the prior Plan Year, but shall not include any amount
that is payable during the subsequent Plan Year that otherwise would be
considered Compensation for the current Plan Year as a result of being
attributable to services performed during the current Plan Year.
     “Controlled Group” means a group of corporations or other entities of which
the Company is a member, determined under Section 414(b) and Section 414(c) of
the Internal Revenue Code, applied by utilizing “at least 80 percent” each place
it appears in Internal Revenue Code Section 1563(a)(1), (2) and (3) and in
Treasury Regulation Section 1.414(c)-2.
     “Disability” means a Participant’s Separation from Service as a result of
his or her permanent inability, by reason of a medically determinable physical
or mental impairment, to perform any job for which the Participant is reasonably
suited by education and experience.
     “Elective Deferral Contribution” means the amount of Compensation that a
Participant elects to defer under Section 4.1.
     “Employee” means an individual employed by Stanley as a common law employee
on a salaried basis who is subject to the income tax laws of the United States
and is not an employee with ZAG Storage USA. Anything herein to the contrary
notwithstanding, an individual employed after November 1, 2007, by an entity
that first becomes a wholly-owned (direct or indirect) U.S. subsidiary of the
Company after that date shall not be considered an Employee, unless he or she is
eligible to participate in the Plan pursuant to Appendix A, provided that,
anything herein to the contrary notwithstanding, an individual shall not be
considered an Employee and shall not be eligible to defer Compensation with
respect to a Plan Year or receive any other contributions under the Plan for the
Plan Year unless he or she is eligible to make elective pre-tax contributions
under the Account Value Plan on the first day of such Plan Year.
     “Highly Compensated Employee” means, for a Plan Year, an Employee who
received earnings from the Controlled Group during the preceding Plan Year in
excess of the dollar amount prescribed under Code Section 414(q)(1)(B). An
individual who has been a Highly Compensated Employee shall cease to be a Highly
Compensated Employee, effective upon the close of business on the last day of
the Plan Year in which his or her earnings for such Plan Year do not exceed the
pertinent dollar amount that applies under Code Section 414(q)(1)(B) when
determining his or her status as a ‘highly compensated employee’ under Code
Section 414(q)(1)(B) for the subsequent Plan Year. For purposes of this
definition, ‘earnings’ is an individual’s W-2 income, plus elective
contributions made on behalf of the individual by the Company, and all members
of the Controlled Group, that are excludable from gross income for federal
income tax purposes under Code Section 125, 402(g), or 132(f)(4), except that,
“earnings” for all of the last calendar quarter of a Plan Year are determined
based on projected base salary, including

3



--------------------------------------------------------------------------------



 



projected elective contributions under Code Section 125, 402(g) or 132(f)(4),
with respect to such base salary, rather than actual earnings.
     “Participant” means a Highly Compensated Employee who is eligible under
Section 3.1(a)(i) to elect to defer a portion of his or her Compensation under
the Plan, or an Employee who is eligible to defer a portion of his or her
Compensation under the Plan, pursuant to Sections 3.1(a)(ii) and 3.2, based upon
an annual rate of base salary in excess of the dollar amount prescribed under
Code Section 414(q)(1)(B). Notwithstanding anything herein to the contrary, an
individual who has a vested Supplemental Retirement Plan Benefit as of
January 1, 2009 and is not eligible under Section 3.1 shall be a Participant for
purposes of the provisions of the Plan other than Articles 3, 4, 5 and 6.
     “Plan Year” means the calendar year.
     “Retirement Plan” means The Stanley Works Retirement Plan as in effect on
April 16, 2002, without regard to any subsequent changes in such plan.
     “Separation from Service” means the termination of a Participant’s
employment with the Controlled Group for a reason other than death. Whether a
Separation from Service has occurred is determined in accordance with the
standards that apply for determining if there is a ‘separation from service’ for
a reason other than death pursuant to Treasury
Regulation Section 1.409A-1(h)(1). There is a Separation from Service as of a
particular date, if the Company and the Participant reasonably anticipated that,
as of that date, the Participant would provide no further services to the
Controlled Group as a common law employee or as an independent contractor or the
Participant would provide services to the Controlled Group as a common law
employee or an independent contractor at an annual rate that is not more than
20% of the services rendered, on average, during the immediately preceding 36
consecutive months of service (or the full period of service, if less than
36 months). For purposes of the preceding sentence, service as a director of a
member of the Controlled Group shall not be taken into account.
     The Participant’s employment relationship shall be treated as continuing
while the Participant is on military leave, sick leave or other bona fide leave
of absence, provided that the Participant is expected to return to work for a
member of the Controlled Group and the period of such leave of absence does not
exceed six months, or if the period is longer, the Participant has a right to
reemployment with a member of the Controlled Group either by statute or by
contract. If the period of a military leave, sick leave or other bona fide leave
of absence exceeds six months and there is no right to reemployment, a
termination of the employment relationship shall be deemed to have occurred as
of the first date immediately following the first six months of the leave.
     “Specified Employee” means a Participant who is identified as a ‘specified
employee’ in accordance with Treasury Regulation Section 1.409A-1(i), pursuant
to a written policy established and maintained by the Company.
     “Supplemental Company Contribution Account” means the bookkeeping record
that reflects the supplemental Company contributions credited under the Plan as
of December 31, 2008, pursuant to the terms of the Plan as then in effect.
     “Supplemental Employee Contribution Account” means the bookkeeping record
that reflects amounts credited under Section 4.1.
     “Supplemental Retirement Plan Benefit” means the frozen supplemental
benefit accrued under the Plan as of July 31, 2001, determined on the basis of
the provisions of the Plan as in effect on that date.
     “Valuation Date” means the date established by the Committee for valuing
Participants’ Accounts.

4



--------------------------------------------------------------------------------



 



Article 3
Plan Participation
          3.1 Date of Participation. (a) Eligibility to Defer.
          (i) Except as provided in subsection (ii), an Employee shall become a
Participant in the Plan effective upon the first January 1 on which he or she is
a Highly Compensated Employee.
          (ii) An Employee who became a Participant in the Plan in 2008, based
upon an annual rate of base salary from the Controlled Group in excess of the
dollar amount prescribed under Code Section 414(q)(1)(B) shall remain eligible
to make Elective Deferral Contributions from Compensation payable with respect
to services performed during 2009, provided that such individual is still an
Employee on January 1, 2009 and, as of that date, his annual rate of base salary
is in excess of the dollar amount set forth in Code Section 414(q)(1)(B).
Subject to Section 3.2, a Participant shall be eligible to elect, under
Section 4.1, to defer a specified portion of the Compensation payable with
respect to services performed during a Plan Year that begins after the Plan Year
in which the Participant makes the election to defer such portion of
Compensation, provided that the Participant must irrevocably elect to defer such
portion before January 1 of such Plan Year in which the services are performed
and, subject to Section 3.3, such election must remain in effect for the entire
Plan Year.
          (b) Deferral Elections. Any election to defer Compensation shall be
effective only with respect to Compensation for services that are performed on
or after the January 1st on which such election becomes effective. A
Participant’s election to defer Compensation by making Elective Deferral
Contributions shall be submitted to the Company by the deadline established by
the Company that precedes the first January 1 on which such election is to
become effective. Such election shall state the portion of Compensation to be
withheld. Any election to defer shall be made in accordance with procedures
established by the Company and, subject to Section 3.3, shall be irrevocable for
the Compensation payable with respect to services performed during the Plan Year
to which such election applies.
          (c) Evergreen Deferral Elections. A Participant’s election to defer a
specified portion of Compensation payable with respect to services performed
during a Plan Year shall remain in effect for Compensation payable with respect
to services performed during subsequent Plan Years until changed or revoked by
the Participant, and, subject to Sections 3.2 and 3.3, as of each December 31,
such a prior election becomes irrevocable with respect to Compensation payable
in connection with services performed by the Participant during the immediately
following Plan Year, so that the deferral election with respect to Compensation
payable with respect to services performed by the Participant during the
immediately following Plan Year shall be deemed to have been irrevocably made as
of December 31 of the preceding Plan Year.
          3.2 Continuing Plan Participation. If an Employee becomes a
Participant for a Plan Year, pursuant to Section 3.1(a)(i), he or she shall
remain eligible to make Elective Deferral Contributions from Compensation
payable with respect to services performed during each subsequent Plan Year in
which he or she is a Highly Compensated Employee. If an Employee becomes a
Participant in 2008, pursuant to Section 3.1(a)(i)(ii), he or she may remain
eligible in accordance with said Section 3.1(a)(ii) to make Elective Deferral
Contributions from Compensation payable with respect to services performed
during the 2009 Plan Year, but shall not be eligible to make Elective Deferral
Contributions from Compensation payable with respect to services performed
during any Plan Year subsequent to 2009 for which he or she is not a Highly
Compensated Employee. If an Employee who has become a Participant for a Plan
Year, pursuant to Section 3.1(a)(i), ceases to be a Highly Compensated Employee

5



--------------------------------------------------------------------------------



 



with respect to a subsequent Plan Year, he or she shall not be eligible to make
Elective Deferral Contributions from Compensation payable with respect to
services performed during that subsequent Plan Year but shall be eligible to
make Elective Deferral Contributions from Compensation payable with respect to
services performed during the next Plan Year in which he or she is a Highly
Compensated Employee by making a new deferral election under Section 3.1(a)(i).
If an Employee was eligible to contribute under the Plan pursuant to
Section 3.1(a)(ii), but has ceased to be eligible to contribute with respect to
a Plan Year, such Employee shall not be eligible to make Elective Deferral
Contributions until the Plan Year in which he or she is a Highly Compensated
Employee, and he or she may make contributions from Compensation payable with
respect to services performed during that Plan Year by making a new deferral
election, pursuant to Section 3.1(a)(i), before January 1 of such Plan Year in
which the services are performed. The provisions of the Plan shall continue to
apply to an individual until his or her vested Accounts are distributed.
          3.3 Unforeseeable Emergency. With the approval of the Committee, a
Participant who is faced with an “unforeseeable emergency” shall be permitted,
on account of such emergency, to cancel an election previously made by the
Participant to make Elective Deferral Contributions under the Plan. An election
by a Participant to cancel his or her Elective Deferral Contributions with
respect to Compensation payable for services performed during a Plan Year on
account of an unforeseeable emergency shall cancel all remaining Elective
Deferral Contributions of the Participant that would otherwise be made with
respect to Compensation payable for services performed during the Plan Year, and
no additional Elective Deferral Contributions shall be made until the
Participant makes a new election to defer a portion of his or her Compensation
for services performed during a subsequent Plan Year in accordance with
Sections 3.1 and 3.2. For purposes of this Section 3.3, an unforeseeable
emergency is a severe financial hardship to a Participant resulting from (a) an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or a dependent of the Participant (as defined in Code
Section 152, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)),
(b) loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to the home not otherwise covered by insurance),
or (c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The determination of
whether a Participant is faced with an unforeseeable emergency shall be made by
the Committee in its sole discretion, based on the facts and circumstances
surrounding such emergency and such information as the Committee shall deem to
be necessary in accordance with the requirements of Code Section 409A and the
regulations thereunder.
Article 4
Supplemental Employee and Company Contributions
          4.1 Elective Deferral Contributions. (a) Elections to Defer. A
Participant may make an election for a Plan Year in accordance with Section 3.1
to defer a specified whole percentage, from 1% to 7%, of the portion of
Compensation for services performed during the Plan Year in excess of the amount
of Compensation for services performed during such Plan Year that may be taken
into account when determining elective pre-tax contributions under the Account
Value Plan (on the basis of the provisions of the Account Value Plan that were
adopted prior to the first day of the Plan Year and in effect on the first day
of the Plan Year). Moreover, a Participant may elect for a Plan Year, in
accordance with Section 3.1, to defer from Compensation payable for services
performed during the Plan Year, up to the amount, if any, by which the
limitation in effect under Internal Revenue Code Section 402(g)(1)(B) for the
Plan Year exceeds the maximum, available pre-tax elective contributions under
the Account Value Plan for the Plan Year, other than catch-up contributions
pursuant to Internal Revenue Code Section 414(v), determined on the basis of the
Account Value Plan provisions that were adopted prior to the first day of the
Plan Year and in effect on the first day of the Plan Year. Any election pursuant
to this Section 4.1(a) shall be implemented as an irrevocable election under
Section 3.1.

6



--------------------------------------------------------------------------------



 



          (b) Additional Elective Deferral Contributions. Subject to
Section 3.1, a Participant who elects contributions under Section 4.1(a) may
also make an election to defer a specified whole percentage, from 1% to 8%, of
Compensation.
          (c) Crediting of Elective Deferral Contributions. Any amount deferred
under this Section 4.1 shall be credited to a Supplemental Employee Contribution
Account as soon as administratively practicable following the date on which the
amount would have been paid to the Participant if not for the Participant’s
election to defer.
          4.2 Supplemental Company Contributions. (a) Supplemental Matching
Contributions for Elective Deferral Contributions. The supplemental matching
contributions that were allocated under the Plan as of December 31, 2008, with
respect to a Participant’s Elective Deferral Contributions to the Plan as of
December 31, 2008, are credited to the Participant’s Supplemental Company
Contribution Account.
          Anything herein to the contrary notwithstanding, effective January 1,
2009, all supplemental matching contributions under the Plan are discontinued,
so that no supplemental matching contributions shall be made with respect to a
Participant’s Elective Deferral Contributions for any Plan Year beginning on or
after January 1, 2009.
          (b) Supplemental Cornerstone Contributions for Certain Participants.
The supplemental cornerstone contributions that were allocated under the Plan as
of December 31, 2008, on behalf of certain Participants, are credited to each
such Participant’s Supplemental Company Contribution Account.
          Anything herein to the contrary notwithstanding, effective January 1,
2009, all cornerstone contributions under the Plan are discontinued, so that no
cornerstone contributions shall be made with respect to any Participant for any
Plan Year beginning on or after January 1, 2009.
          4.3. Investment Return. (a) Crediting of Investment Return. Subject to
such rules and limitations as the Committee may establish, each Participant
shall designate from among the assumed investment funds described in subsection
(b) of this Section 4.3, one or more assumed investment funds in which amounts
that are credited to his or her Supplemental Employee Contribution Account or
Supplemental Company Contribution Account shall be deemed to be invested. At the
discretion of the Committee, different investment options may be made available
with respect to amounts attributable to the contributions determined under
Section 4.2(b) than is the case with respect to amounts attributable to the
other contributions. A Participant’s Supplemental Employee Contribution Account
and Supplemental Company Contribution Account shall be adjusted periodically, as
of each Valuation Date, for increases or decreases in the fair market value of
the assumed investment funds in which such accounts are deemed to be invested.
          (b) Assumed Investment Alternatives. The Committee shall designate the
assumed investment funds, including a fund that is designed to invest primarily
in Company stock, that shall be available from time to time under the Plan for
purposes of measuring the investment return of a Supplemental Employee
Contribution Account or a Supplemental Company Contribution Account, provided
that, at the discretion of the Committee, different investment options may be
made available with respect to amounts attributable to the contributions
determined under Section 4.2(b) than is the case with respect to amounts
attributable to the other contributions. In accordance with procedures
established by the Committee, each Participant may elect how the amounts
credited to his or her Supplemental Employee Contribution Account and
Supplemental Company Contribution Account shall be deemed to be invested among
the assumed investment funds made available by the Committee. If a Participant
has not made a valid investment election, the pertinent portion of the
Participant’s Supplemental Employee

7



--------------------------------------------------------------------------------



 



Contribution Account and Supplemental Company Contribution Account shall be
deemed to be invested in a default investment fund identified by the Committee.
          (c) Discontinuance of Guaranteed Rate. Effective as of December 31,
2008, amounts attributable to deemed investments in a fund considered to consist
primarily of Company stock, that had been subject to a guaranteed minimum
investment return pursuant to the provisions of the Plan as then in effect,
shall cease to be subject to a minimum guaranteed investment return. To the
extent that, as of December 31, 2008, such a guarantee would have provided a
lump sum distribution to a Participant as of that date in excess of the lump sum
distribution that otherwise would have been made, the excess amount shall be
credited on behalf of the Participant as of December 31, 2008 for reinvestment
under the Plan.
Article 5
Vesting
          5.1 Supplemental Employee Contribution Account and Supplemental
Company Contribution Account. A Participant’s vested interest in his or her
Accounts under the Plan shall be determined as follows:
          (a) Supplemental Employee Contribution Account. A Participant is 100%
vested at all times in the value of any amounts credited to the Participant’s
Supplemental Employee Contribution Account.
          (b) Supplemental Company Contribution Account. A Participant shall be
100% vested in the value of his or her Supplemental Company Contribution Account
upon the Participant’s completion of 3 years of service. No portion of a
Participant’s Supplemental Company Contribution Account shall be vested before
completion of 3 years of service; provided, however, that a Participant shall
automatically become vested in the value of his or her Supplemental Company
Contribution Account if the Participant has employment status with any member of
the Controlled Group (i) upon reaching his or her 65th birthday, (ii) upon
incurring a Disability, or (iii) upon his or her death. For purposes of this
subsection (b), a year of service means each twelve month period commencing on
an individual’s employment commencement date and the anniversaries thereof
during which the individual has employment status with any member of the
Controlled Group, during the period it is a member of the Controlled Group and
the period of employment with a predecessor employer preceding the Company’s
acquisition of the business conducted by such employer, whether through the
purchase of all of the outstanding stock of such employer or of all, or
substantially all, of the assets used by such employer in a trade or business. A
Participant who ceases to have employment status with the Controlled Group on a
date that is less than a full year following the most recent anniversary of his
or her employment commencement date shall receive vesting service credit for
each month during such partial year in which he or she had employment status. A
Participant whose employment is interrupted by a break in service shall have his
or her years of service determined by aggregating service with all members of
the Controlled Group before and after the break in service.

8



--------------------------------------------------------------------------------



 



Article 6
Distributions of Vested Accounts
          6.1 Time and Form of Distribution of Vested Accounts. (a) Time of
Distribution of Vested Accounts. Except as otherwise provided in subsection
(b) of this Section 6.1, in Section 6.4, and in Section 6.5, a Participant’s
vested Accounts shall be distributed as set forth below:
     (i) If the Participant elected a distribution date for his or her vested
Accounts pursuant to Section 6.2, the vested Accounts shall be distributed to
the Participant upon such date, pursuant to Section 8.1, provided that, if the
Participant dies prior to that date, the vested Accounts shall be distributed to
the Participant’s Beneficiary upon the Participant’s death, as provided in
Section 8.1, except that, if such a distribution was not made upon the
Participant’s date of death prior to January 1, 2009, and the vested Accounts
were not payable in 2008, the vested Accounts shall be distributed to the
Beneficiary on March 31, 2009.
     (ii) If the Participant did not elect a distribution date for his or her
vested Accounts under Section 6.2, the vested Accounts shall be distributed to
the Participant upon his or her Separation from Service, as provided in
Section 8.1, except that, if the Participant’s Separation from Service preceded
January 1, 2009, and the vested Accounts were not payable in 2008, the vested
Accounts shall be distributed to the Participant between January 1, 2009 and
March 31, 2009. If the Participant dies prior to the stipulated time of
distribution, the vested Accounts shall be distributed to the Participant’s
Beneficiary following the Participant’s death, as provided in Section 8.1,
unless such a distribution was not made upon a date of death that preceded
January 1, 2009, and the vested Accounts were not payable in 2008, in which case
the vested Accounts shall be distributed to the Beneficiary on March 31, 2009.
          (b) Delayed Distributions to Specified Employees. If a Participant is
a Specified Employee as of the date of his or her Separation from Service and
the Participant did not elect a distribution date for his or her vested
Accounts, pursuant to Section 6.2, that is at least six months after the date of
his or her Separation from Service, payment of such Participant’s vested
Accounts shall be made to the Participant, as provided in Section 8.1, once six
months have elapsed following the date of the Participant’s Separation from
Service. However, if a Participant for whom payments are deferred under this
Section 6.1(b) dies prior to receiving his or her payment under this Section
6.1(b), payment shall be made upon his or her death, as provided in Section 8.1,
except that, if such a distribution was not made upon the Participant’s date of
death prior to January 1, 2009 and the vested Accounts were not payable in 2008,
the vested Accounts shall be distributed to the Beneficiary on March 31, 2009.
If a Specified Employee with a date of Separation from Service that preceded
January 1, 2008, did not elect a distribution date under Section 6.2 and the
Vested Accounts were not payable in 2008, the date of distribution to the
Participant shall be between January 1, 2009 and March 31, 2009.
          6.2 Election of Time of Distribution. (a) Time for Making Election. At
the time a Participant first makes an election to defer Compensation under the
Plan, or, subject to subsection (c), in the case of an individual who became a
Participant in the Plan prior to January 1, 2009, upon a date that is not later
than December 31, 2008, the Participant may elect that his or her vested
Accounts be distributed on the later of the last day of a specified Plan Year
quarter or the last day of the Plan Year quarter which contains the date of the
Participant’s Separation from Service, or, if the Participant’s Separation from
Service preceded January 1, 2009, the last day of a specified Plan Year quarter.
          (b) Subsequent Elections as to Time of Distribution. A Participant
shall be permitted to make a written election, at any time after December 31,
2008, to delay a distribution of his or her vested Accounts, provided that any
such election must specify a distribution date that is the later of

9



--------------------------------------------------------------------------------



 



the last day of a Plan year quarter or the last day of the Plan Year quarter
which contains the date of Separation from Service and must satisfy all of the
following requirements:
     (i) the election must be made at least twelve months prior to the date on
which the distribution would otherwise have been made;
     (ii) the election may not become effective until at least twelve months
after the date on which the election is made; and
     (iii) except in the case of an election relating to a distribution to be
made upon a Participant’s death, the distribution must be deferred for at least
5 years from the date on which the distribution would otherwise have been made.
          (c) Elections Made in 2007 or 2008 as to Time of Distribution. If an
election was made in 2007 to change the time of distribution of a Participant’s
vested Accounts, such new election could not defer to a later year the payment
of any amount that would otherwise be payable in 2007 and could not require a
payment to be made in 2007 that would otherwise be payable in a later year.
Moreover, if an election was made in 2008 to change the time of distribution of
a Participant’s vested Accounts, such new election could not defer to a later
year the payment of any amount that would otherwise be payable in 2008 and could
not require a payment to be made in 2008 that would otherwise be payable in a
later year.
          6.3 Form of Distribution of Vested Accounts. Subject to Sections 6.4
and 6.5, a Participant’s vested Accounts shall be distributed in a lump sum
payment to the Participant or, in the case of a distribution that is made
pursuant to the Participant’s death, to the Participant’s Beneficiary. Each such
lump sum payment shall be made in cash.
          6.4 Exceptions for Participants in the SERP. Subject to Section 6.5,
in the case of a Participant who is also a participant in The Stanley Works
Supplemental Executive Retirement Plan (SERP), the foregoing provisions of this
Article 6 and any other provision in the Plan pertaining to the time or form of
a distribution shall not apply and, instead, all vested Accounts under the Plan
shall be paid at the same time and in the same form as the benefit payable to or
on behalf of such Participant under the SERP. If such vested Accounts under the
Plan are paid in an annuity pursuant to the provisions of this Section 6.4, the
annuity shall be determined pursuant to the procedures for calculating an
annuity with respect to assets attributable to the Plan, as set forth in
Appendix B of the SERP, and the payment of any death benefit on behalf of the
Participant shall be made at the same time and in the same form as provided
under the SERP to the beneficiary determined under the SERP.
          6.5. Chief Executive Officer. Anything herein to the contrary
notwithstanding, in the case of the Participant who was the Company’s chief
executive officer on January 1, 2007, the time and form of payment of the vested
Accounts payable to or on behalf of such Participant shall be the same time and
form of payment as the time and form of payment that applies to his “Pension
Make-Whole” benefit provided pursuant to the terms of such Participant’s
employment agreement with the Company. If such vested Accounts under the Plan
are paid in an annuity pursuant to the provisions of this Section 6.5, the
annuity shall be calculated pursuant to the procedures for determining an
annuity with respect to the amount attributable to the Plan, as set forth in the
Pension Make-Whole provisions of the employment agreement, and the payment of
any death benefit on his behalf shall be made at the time and in the form
provided under those provisions in such employment agreement to the beneficiary
determined under such provisions.

10



--------------------------------------------------------------------------------



 



Article 7
Supplemental Retirement Plan Benefits
          7.1 Supplemental Retirement Plan Benefit. A Participant who has a
vested Supplemental Retirement Plan Benefit under the Plan as of July 31, 2001
and has not received or commenced to receive payment of such benefit prior to
January 1, 2009, shall be entitled to payment of such vested Supplemental
Retirement Plan Benefit at the time and in the form of payment provided in this
Article 7. An individual who commenced to receive periodic payments, prior to
January 1, 2009, of his or her vested Supplemental Retirement Plan Benefit shall
continue to receive such payments pursuant to the method of payment in effect on
December 31, 2008. Subject to Section 7.2(b), the vested Supplemental Retirement
Plan Benefit shall be adjusted to reflect the payment of a benefit prior to
“Normal Retirement Date”, as defined in the Retirement Plan, in accordance with
the actuarial factors set forth in the Retirement Plan, or, the payment of a
benefit subsequent to Normal Retirement Date, based upon an interest rate of 7%
and the UP84 Mortality Table.
          7.2 Time and Form of Distribution of Supplemental Retirement Plan
Benefit. (a) Time of Distribution. Except as otherwise provided in subsection
(b) of this Section 7.2, a Participant’s vested Supplemental Retirement Plan
Benefit shall be distributed, or commence to be distributed, as follows:
     (i) If the Participant elected a distribution date for his or her vested
Supplemental Retirement Plan Benefit pursuant to subsection (d) or (f) of this
Section 7.2, the Participant’s vested Supplemental Retirement Plan Benefit shall
be distributed, or commence to be distributed, upon such date, provided that if
the Participant dies prior to that date, a benefit shall be distributed, or
commence to be distributed, to the Participant’s Beneficiary upon the
Participant’s death, as provided in Section 8.1.
     (ii) If the Participant did not elect a distribution date for his or her
vested Supplemental Retirement Plan Benefit pursuant to subsection (d) or (f) of
this Section 7.2, the Participant’s vested Supplemental Retirement Plan Benefit
shall be distributed, or commence to be distributed, upon the Participant’s
Separation from Service, as provided in Section 8.1, except that, if the
Separation from Service preceded January 1, 2009, and a benefit was not payable
in 2008, the vested Supplemental Retirement Plan Benefit shall be distributed to
the Participant upon the later of the Participant’s attainment of age 65 or
June 1, 2009, and provided that, if the Participant dies prior to his or her
distribution date, the Participant’s vested Supplemental Retirement Plan Benefit
shall be distributed, or commence to be distributed, upon the Participant’s date
of death, as provided in Section 8.1.
     (b) Delayed Distributions to Specified Employees. If a Participant is a
Specified Employee as of the date of his or her Separation from Service, and the
Participant did not elect a distribution date for his or her vested Supplemental
Retirement Plan Benefit, pursuant to subsection (d) or (f) of this Section 7.2,
that is at least six months after the date of his or her Separation from
Service, such Participant’s vested Supplemental Retirement Plan Benefit shall be
distributed or commence to be distributed on the first day of the seventh month
that begins after the date of the Participant’s Separation from Service,
provided that no distribution is required to be delayed pursuant to this Section
7.2(b) beyond the date of the Participant’s death. The payments that otherwise
would have been paid to a Specified Employee during the six months following his
or her Separation from Service shall be accumulated and paid on the first day of
the seventh month that begins after the date of the Participant’s Separation
from Service. Any such accumulated payment shall be actuarially increased,
pursuant to Appendix B, to reflect the delay in payment imposed under this
Section 7.2(b). If a Participant for whom payments are deferred under this
Section 7.2(b) dies between the date of Separation from Service and the first
day of the

11



--------------------------------------------------------------------------------



 



seventh month that begins after that date, payments shall not be made under this
Section 7.2(b), but instead shall be made under subsection (g) of this
Section 7.2.
     (c) Form of Distribution.
     (i) A Participant’s vested Supplemental Retirement Plan Benefit shall be
paid to him or her in an annuity, unless he or she elects, under subsection
(d) or (f) of this Section 7.2, to receive an Actuarial Equivalent lump sum
payment. A Participant who does not elect a lump sum payment under subsection
(d) or (f) of this Section 7.2 may select an Actuarial Equivalent annuity
described in subsection (c)(ii) of this Section 7.2. If a Participant who did
not elect a lump sum payment fails to elect the form of annuity payment,
payments shall be made in the form of a life only annuity as described in
subsection (c)(ii)(A) of this Section 7.2.
     (ii) Subject to subsection (c)(i) of this Section 7.2, a Participant’s
vested Supplemental Retirement Plan Benefit may be paid to the Participant under
one of the following annuity options:
     (A) Life Only — equal monthly annuity payments for the life of the
Participant;
     (B) 50% Joint & Survivor — equal monthly payments for the life of the
Participant, and, upon the death of the Participant, 50% of that amount to be
paid for the life of the Participant’s joint annuitant, if surviving;
     (C) 100% Joint & Survivor — equal monthly payments for the life of the
Participant, and, upon the death of the Participant, 100% of that amount to be
paid for the life of the Participant’s joint annuitant, if surviving.
     (iii) An Actuarial Equivalent lump sum shall be determined under subsection
(i) with respect to the vested Supplemental Retirement Plan Benefit, expressed
as a monthly annuity benefit payable for the Participant’s life, as described in
Section 7.1, on the basis of the provisions of the Retirement Plan that apply
for purposes of calculating a lump sum benefit (as if the lump sum were paid
from the Retirement Plan), without regard to any changes implemented in the law
that were enacted after April 16, 2002, with respect to the calculation of lump
sum benefits. An annuity determined under subsection (ii)(B) or (C), shall be
the Actuarial Equivalent of the vested Supplemental Retirement Plan Benefit,
expressed as a monthly annuity benefit for the Participant’s life, as described
in Section 7.1, determined by applying the factors in Appendix C. The annuity
determined under subsection (ii)(A) shall be the vested Supplemental Retirement
Plan Benefit that is expressed as a monthly annuity benefit payable for the
Participant’s life, as described in Section 7.1.
          (d) Election of Time or Form of Distribution. Subject to
Sections 7.2(b) and 7.2(e), upon a date that is not later than December 31,
2008, a Participant may elect that his or her vested Supplemental Retirement
Plan Benefit shall be distributed or commence to be distributed on a specified
date or, if later, the first day of the month following the date of his or her
Separation from Service and may elect whether to receive such benefit in a lump
sum payment or in an annuity. If a Participant’s date of Separation from Service
preceded January 1, 2009, he or she may not elect a distribution date prior to
June 1, 2009. If a Participant who is an Employee fails to make an election
regarding the date of distribution, his or her vested benefit shall be
distributed upon Separation from Service, subject to the terms of subsections
(a), (b) and (e) of this Section 7.2. Subject to subsection (e), if a
Participant fails to make an election with respect to the form of payment of his
or her vested Supplemental Retirement Plan Benefit by December 31, 2008, the
Participant shall be deemed to have elected that the vested Supplemental
Retirement Plan Benefit be distributed, pursuant to subsection (c)(ii)(A) of
this Section 7.2,

12



--------------------------------------------------------------------------------



 



in a life only annuity, subject to subsections (a), (b) and (e). Notwithstanding
the foregoing, after December 31, 2008, a Participant may elect to change his or
her election or deemed election pursuant to the provisions of subsection (f) of
this Section 7.2.
          (e) Elections Made in 2007 or 2008 as to Time or Form of Distribution.
If a Participant’s election was made in 2007 to change the time or form of
distribution of a vested Supplemental Retirement Plan Benefit, such new election
could not defer to a later year the payment of any amount that would otherwise
be payable in 2007 and could not require a payment to be made in 2007 that would
otherwise be payable in a later year. Moreover, if an election was made in 2008
to change the time or form of distribution of a Participant’s vested
Supplemental Retirement Plan Benefit, such new election could not defer to a
later year the payment of any amount that would otherwise be payable in 2008 and
could not require a payment to be made in 2008 that would otherwise be payable
in a later year.
          (f) Subsequent Elections as to Time or Form of Distribution.
     (i) A Participant shall be permitted to make a written election, at any
time after December 31, 2008, that pertains to the time or form of distribution
of his or her vested Supplemental Retirement Plan Benefit, provided that any
such election must specify a distribution date that is the later of a specified
date or the first day of the month following the date of Separation from
Service, and, except as otherwise provided in (ii), any election made after
December 31, 2008 must satisfy all of the following requirements:

  (A)   the election must be made at least twelve months prior to the date on
which the distribution would otherwise have been made (or in the case of an
annuity, twelve months before the date on which the first payment was scheduled
to be made);     (B)   the election may not become effective until at least
twelve months after the date on which the election is made; and     (C)   except
in the case of an election relating to a distribution to be made upon a
Participant’s death, the distribution must be deferred for at least 5 years from
the date on which the distribution would otherwise have been made (or in the
case of an annuity, for at least 5 years from the date on which the first
payment was scheduled to be made).

     (ii) Notwithstanding subsection (i), a Participant who has elected a life
annuity for payment of his or her Supplemental Retirement Plan Benefit that is
available under Section 7.2(c)(ii) may select another Actuarial Equivalent
annuity option that is made available under the Plan, pursuant to said
Section 7.2(c)(ii), at any time prior to the benefit commencement date, provided
that such Actuarial Equivalent life annuity option has the same scheduled date
for the first annuity payment. An election by the Participant to change the
identity of a joint annuitant or Beneficiary shall not be treated as a change in
the time or form of distribution, provided that the time and form of the
distribution are not otherwise changed. Also, an election to change the joint
annuitant under a life annuity does not constitute a change in the time and form
of payment if the change in the time of payments results solely from the
different life expectancy of the new joint annuitant.
          (g) Death before Benefit Commencement Date. If a Participant dies
before the benefit commencement date, the Actuarial Equivalent of the vested
Supplemental Retirement Plan Benefit shall be paid to the Beneficiary in a lump
sum payment or in 120 equal monthly installments, as elected by the Participant.
This benefit shall be paid in a lump sum unless the Participant elected 120
equal monthly installment payments. The amount of such lump sum shall be
determined in accordance with the actuarial

13



--------------------------------------------------------------------------------



 



assumptions of the Retirement Plan as if such lump sum were paid from the
Retirement Plan and the amount of the 120 monthly installments shall be
determined on the basis of the actuarial assumptions in Appendix C.
          (h) Death after Benefit Commencement Date. If a Participant dies after
his benefit commencement date, the benefit, if any, payable following his death
depends upon the form of benefit payment that is in effect. If a Participant
dies after commencing to receive annuity payments under Section 7.2(c)(ii)(A)
or, if both the Participant and the joint annuitant die after benefits commence
under Section 7.2(c)(ii)(B) or (C), and the sum of the annuity payments made is
less than the total lump sum payment the Participant would have received on the
benefit commencement date, an amount equal to the excess of the lump sum payment
that would have been made on the Participant’s benefit commencement date over
the sum of the monthly annuity payments made shall be paid to the Beneficiary in
a lump sum.
Article 8
Miscellaneous
          8.1 Distribution Date. Any distribution that is made in accordance
with Article 6 pursuant to a Participant’s Separation from Service or death,
prior to his or her benefit commencement date, shall be made upon the last day
of the Plan Year quarter which contains the date of Separation from Service or
death, based on the Valuation Date that coincides with such last day of the Plan
Year quarter, except that any distribution to a Participant pursuant to
Section 6.1(b) shall be made upon the day following the last day of the Plan
Year quarter which contains the sixth month that begins after the date of
Separation from Service, based on the Valuation Date that coincides with such
last day of the Plan Year quarter. Any payment that is made pursuant to
Article 6 upon a distribution date designated under Section 6.2(a) or (b) shall
be based on the Valuation Date that coincides with that distribution date,
except that any distribution subject to Section 6.1(b) shall not be made prior
to the day following the last day of the Plan Year quarter which contains the
sixth month that begins after the date of the Participant’s Separation from
Service. Subject to Section 7.2(b), any payment to be made pursuant to Article 7
upon Separation from Service shall be made upon the first day of the month
following Separation from Service. Any payment that is made pursuant to
Article 7 upon death, shall be made on the first day of the second month
following the date of death, except that any annuity payments to a joint
annuitant pursuant to Section 7.2(c)(ii)(B) or (C), following the death of the
Participant, shall begin on the date, following the date of death, on which the
next annuity payment would have been made to the Participant if he or she had
survived. Subject to Sections 6.1(b) and 7.2(b), there shall be no interest
adjustment for a payment made subsequent to a distribution date.
          8.2 Amendment or Termination. (a) Amendment. The Company, by action of
the Committee, reserves the right to amend the Plan at any time, including but
not limited to the right to amend the Plan to cease future contributions to the
Plan, provided that, unless necessary to meet the requirements of applicable
law, benefits that have already accrued on behalf of a Participant may not be
eliminated or reduced upon amendment of the Plan.
          (b) Termination of Account Balance Portion of Plan. Subject to
Sections 6.4 and 6.5, the Company, by action of the Committee, reserves the
right, at any time, to terminate the account balance portion of the Plan
(Supplemental Employee Contribution Accounts and Supplemental Company
Contribution Accounts) and to distribute all such Supplemental Employee
Contribution Accounts and Supplemental Company Contribution Accounts in lump sum
payments as soon as administratively practicable to Participants and
Beneficiaries, provided the account balance portion of the Plan is terminated in
the following circumstances:
     (i) Within 30 days before or 12 months after a change in control of the
Company, as defined in Code Section 409A and Treasury
Regulation Section 1.409A-3(i)(5), provided that all

14



--------------------------------------------------------------------------------



 



distributions are made no later than 12 months following the termination of the
account balance portion of the Plan and further provided that all nonqualified
deferred compensation arrangements of the same type (i.e., all nonqualified
account balance plans subject to Code Section 409A) maintained by the Company
and all members of the Controlled Group are terminated, so that all Participants
and all participants in the other arrangements are required to receive all
amounts of compensation deferred under the account balance portion of the Plan
and the other arrangements no later than 12 months following the date on which
the Committee takes action to terminate the account balance portion of the Plan
and the Controlled Group takes action to terminate all such other arrangements;
     (ii) Within 12 months of the dissolution of the Company under Internal
Revenue Code Section 331, or with the approval of a bankruptcy court pursuant to
11 U.S.C. Section 503(b)(1)(A), provided that all amounts credited to a
Participant’s Accounts under the Plan are included in the Participant’s gross
income in the latest of (A) the calendar year in which the account balance
portion of the Plan is terminated; (B) the calendar year in which all amounts
credited to the Participant’s Accounts are no longer subject to a substantial
risk of forfeiture; or (C) the first calendar year in which the distribution of
the Accounts is administratively practicable, provided that a Participant incurs
income tax liability with respect to his or her Accounts under the Plan not
later than the calendar year in which he or she receives an actual or
constructive distribution from such Accounts; or
     (iii) At the Committee’s discretion, provided that (A) the termination of
the account balance portion of the Plan does not occur proximate to a
deterioration of the financial health of the Controlled Group, (B) all
nonqualified deferred compensation arrangements of the same type (i.e., all
nonqualified account balance plans subject to Code Section 409A) maintained by
the Company and all members of the Controlled Group are terminated with respect
to all employees, (C) no payments are made within 12 months after the
termination of the account balance portion of the Plan (other than payments that
would have been payable under the terms of the Plan if the termination of the
account balance portion of the Plan had not occurred), (D) all payments are made
within 24 months after the termination of the account balance portion of the
Plan, and (E) neither the Company nor any member of the Controlled Group adopts
a nonqualified deferred compensation arrangement of the same type (i.e., a
nonqualified account balance plan subject to Code Section 409A) for a period of
three years, with respect to any employee, following the date of the termination
of the account balance portion of the Plan.
          (c) Termination of Nonaccount Balance Portion of Plan. The Company, by
action of the Committee, reserves the right, at any time, to terminate the
nonaccount balance portion of the Plan (Supplemental Retirement Plan Benefits)
and to distribute all such Supplemental Retirement Plan Benefits in lump sum
payments as soon as administratively practicable to Participants and
Beneficiaries, provided the nonaccount balance portion of the Plan is terminated
in the following circumstances:
     (i) Within 30 days before or 12 months after a change in control of the
Company, as defined in Code Section 409A and Treasury
Regulation Section 1.409A-3(i)(5), the Company takes irrevocable action to
terminate the nonaccount balance portion of the Plan and all nonqualified
deferred compensation arrangements of the same type (i.e., all nonqualified
nonaccount balance plans subject to Code Section 409A that are described in
Treasury Regulation Section 1.409A-1(c)(2)(i)(C)) maintained by the Company and
all members of the Controlled Group, so that each Participant in the Plan is
required to receive the lump sum actuarial equivalent present value of his or
her Supplemental Retirement Plan Benefit (as calculated by reference to the
interest rate and mortality table described in the Retirement Plan as of
April 16, 2002) and all participants in such other arrangements are required to
receive the actuarial equivalent present value of their benefits under the other
arrangements no later than 12 months following the date of such irrevocable
action;

15



--------------------------------------------------------------------------------



 



     (ii) Within 12 months of the dissolution of the Company under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), the Company terminates the nonaccount balance portion of
the Plan, provided that the actuarial equivalent present value of each
Participant’s Supplemental Retirement Plan Benefit (as calculated by reference
to the interest rate and mortality table described in the Retirement Plan as of
April 16, 2002) is distributed in the calendar year in which the nonaccount
balance portion of the Plan is terminated, or the first calendar year in which
the distribution is administratively practicable (whichever is later).
     (iii) At the Committee’s discretion, provided that (A) the termination does
not occur proximate to a deterioration of the financial health of the Company or
a member of the Controlled Group, (B) all nonqualified deferred compensation
arrangements of the same type (i.e., all nonqualified nonaccount balance plans
subject to Code Section 409A that are described in Treasury
Regulation Section 1.409A-1(c)(2)(i)(C)) maintained by the Company and all
members of the Controlled Group are terminated with respect to all employees,
(C) no payments are made within 12 months after the termination of the
nonaccount balance portion of the Plan (other than payments that would have been
payable under the terms of the Plan if the nonaccount balance portion of the
Plan had not terminated), (D) all payments are made within 24 months after the
termination of the nonaccount balance portion of the Plan, and (E) neither the
Company nor any member of the Controlled Group adopts a nonqualified deferred
compensation arrangement of the same type (i.e., a nonqualified nonaccount
balance plan subject to Code Section 409A that is described in Treasury
Regulation Section 1.409A-1(c)(2)(i)(C)) for a period of three years, with
respect to any employee, following the date of the termination of the nonaccount
balance portion of the Plan. If the nonaccount balance portion of the Plan is
terminated, the actuarial equivalent present value of each Participant’s
Supplemental Retirement Plan Benefit (as calculated by reference to the interest
rate and mortality table described in the Retirement Plan as of April 16, 2002)
shall be paid to the Participant in a lump sum on the first day of the month
coinciding with or next following the first anniversary of the termination of
the nonaccount balance portion of the Plan.
          8.3 Withholding. To the extent required by law, Stanley shall withhold
taxes from any payment due under the Plan.
          8.4 Administration of the Plan. The Plan shall be administered by the
Committee. The Committee is vested with full authority (including full
discretionary authority) to administer, interpret, and make rules regarding the
Plan as it may deem advisable and to make determinations in its discretion that
shall be final, binding, and conclusive upon all persons. No member of the
Company’s Board of Directors or the Committee will be liable for any action or
determination made in good faith with respect to the Plan.
          8.5 Claims Procedure.
          (a) Any individual who believes he or she is entitled to benefits
under the Plan (a “Claimant”) shall file a written claim request with the
Committee on such forms as the Committee may require. The Committee shall, upon
written request of a Claimant, make available copies of any claim forms or
instructions, or advise the Claimant where such forms or instructions may be
obtained.
          (b) If a claim is wholly or partially denied, the Committee shall
furnish to the Claimant a written or electronic notice of the decision within
90 days. The notice shall be set forth in a manner calculated to be understood
by the Claimant. If special circumstances require, the Committee may defer
action on a claim for benefits for an additional period of not to exceed 90
days, and, in that case, it shall notify the Claimant in a written or electronic
notice prior to the close of the initial 90 day

16



--------------------------------------------------------------------------------



 



period of the special circumstances involved and the time by which it expects to
render a decision. If the claim relates to Disability benefits, the Committee
shall furnish to the Claimant a written or electronic notice of the decision
within 45 days. If special circumstances require, the Committee may defer action
on a claim for Disability benefits for an additional period of not to exceed
30 days, and, in that case, it shall notify the Claimant in a written or
electronic notice prior to the close of the initial 45 day period of the special
circumstances involved and the time by which it expects to render a decision.
However, if prior to the end of the 30 day period, the Committee determines
that, due to matters beyond its control, a decision cannot be rendered on a
claim for Disability benefits, the period for making the Disability claim
determination may be extended for up to an additional 30 day period, and, in
that case, the Committee shall notify the Claimant in a written or electronic
notice prior to the end of the first 30 day period of the circumstances involved
and the time by which a decision is expected. The written or electronic notice
of a denial of a claim shall contain the following information:
     (i) The specific reason(s) for denial of the claim;
     (ii) Specific references to pertinent provisions of the Plan upon which the
denial is based;
     (iii) A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why such material or
information is necessary;
     (iv) An explanation of the claims review procedure under the Plan
describing the steps to be taken by a Claimant who wishes to submit the claim
for review; and the time limits applicable to such procedures, and the
Claimant’s right to bring a civil action under Section 502(a) of ERISA within
180 days following an adverse determination on review;
     (v) In the case of a claim for Disability benefits, a copy of any specific
internal rule, guideline, protocol or other similar criterion that was relied
upon in making the determination, or a statement that a copy of the rule,
guideline, protocol or other similar criterion shall be provided to the Claimant
free of charge upon request; and
     (vi) In the case of a claim for Disability benefits that is denied based on
a medical necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s circumstances, or a statement
that an explanation shall be provided free of charge upon request.
     (c) A Claimant may, with respect to any denied claim:
     (i) Request review upon written application filed within 60 days after
receipt by the Claimant of written or electronic notice of the denial of the
Claimant’s benefit claim, or if the claim is for a Disability benefit, request
review upon written application filed within 180 days after receipt by the
Claimant of written or electronic notice of the denial of the Claimant’s
Disability benefit claim;
     (ii) Review pertinent documents and submit any additional issues and
comments in writing;
     (iii) Submit documents, records and other information relating to the claim
for benefits;
     (iv) Have reasonable access to, upon request and free of charge, copies of
all documents, records, and other information relevant to a benefit claim;

17



--------------------------------------------------------------------------------



 



     (v) Have a full and fair review by the Committee of the denial that takes
into account all comments, documents, records, and other information relevant to
the Claimant’s claim for benefits; and
     (vi) If the claim is for Disability benefits, the following additional
rules shall apply:
     (A) The review shall not give deference to the initial adverse benefit
determination;
     (B) The review shall be conducted by an appropriate named fiduciary of the
Plan who is neither the individual who made the initial decision to deny the
Disability benefit claim nor a subordinate of that individual.
     (C) If the adverse determination that is the subject of the review was
based on a medical judgment, the named fiduciary shall consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment;
     (D) Any medical or vocational experts whose advice was obtained on behalf
of the Plan in connection with the adverse benefit determination that is the
subject of the review shall be identified, without regard to whether the advice
was relied upon in making the benefit determination; and
     (E) The health care professional engaged for purposes of a consultation
shall be an individual who is neither an individual who was consulted in
connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of any such individual.
Any request or submission must be in writing and must be directed to the
Committee or in the case of a review of a claim for Disability benefits, its
designee. The Committee (or, in the case of a claim for Disability benefits, its
designee) shall have the sole responsibility for the review of any denied claim
and shall take all steps appropriate in light of its findings.
          (d) The Committee (or, in the case of a claim for Disability benefits,
its designee) shall render a decision upon review. If it is determined that any
benefits claimed should be denied upon review, written or electronic notice of
the same shall be provided to the Claimant. The written or electronic notice of
the final decision shall set forth: the specific reason or reasons for the
adverse determination; references to the specific Plan provisions on which the
benefit determination was based; a statement that advises the Claimant that he
or she is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim for benefits; and in the case of the review of a claim for a
Disability benefit that was denied as a result of an internal rule, guideline,
protocol or other similar criterion, either the specific rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination, or a statement that such rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination and that a
copy of the rule, guideline, protocol, or other similar criterion shall be
provided to the Claimant free of charge upon request. Also, if the adverse
determination upon review of a claim for Disability benefits is based on a
medical necessity or experimental treatment or similar exclusion or limit, the
Claimant shall be provided free of charge either an explanation of the
scientific or clinical judgment for the determination, applying the terms of the
Plan to the Claimant’s medical circumstances, or a statement that such
explanation shall be provided free of charge upon request. In addition, the
written or electronic notice to Claimant shall describe any voluntary appeal
procedures offered under the Plan and the Claimant’s right to obtain information
about such procedures and a statement of the Claimant’s right to

18



--------------------------------------------------------------------------------



 



bring an action under Section 502(a) of ERISA within 180 days following receipt
of written or electronic notice of denial of the claim for benefits upon review.
The notice to the Claimant shall include the following statement: “You and the
Plan may have other voluntary alternative dispute resolution options, such as
mediation. One way to find out what may be available is to contact your local
U.S. Department of Labor Office and your State insurance regulatory agency.” A
final determination by the Committee shall be rendered within a reasonable
period of time, not exceeding 60 days, after receipt of the Claimant’s notice of
appeal. Under special circumstances, such determination may be delayed for an
additional period not to exceed 60 days, in which case the Claimant shall be
notified electronically or in writing of the delay prior to the close of the
initial 60 day period. However, if the Committee holds regularly scheduled
meetings at least quarterly, a final determination by the Committee shall be
rendered no later than the date of the first meeting of the Committee after
receipt of the Claimant’s notice of appeal, unless the receipt of the Claimant’s
notice of appeal is within the 30 day period preceding the date of the next
scheduled meeting of the Committee. In such case, a final determination by the
Committee shall be rendered no later than the date of the second meeting of the
Committee after receipt of the Claimant’s notice of appeal. Under special
circumstances, such determination may be delayed to the date of the third
meeting of the Committee after receipt of the Claimant’s notice of appeal, in
which case the Claimant shall be notified electronically or in writing of the
delay prior to the commencement of the extension period. If the claim relates to
a Disability benefit, a final determination by the appropriate named fiduciary
shall be rendered within a reasonable period of time, not exceeding 45 days,
after receipt of the Claimant’s notice of appeal. Under special circumstances,
such determination may be delayed for an additional period not to exceed
45 days, in which case the Claimant shall be notified electronically or in
writing of the delay prior to the close of the initial 45 day period.
          8.6 Governing Text. The Plan, including any amendments, shall
constitute the entire agreement between Stanley and any Employee, Participant or
Beneficiary regarding the subject matter of the Plan. The Plan, including any
amendments, shall be binding on Stanley, Employees, Participants, Beneficiaries,
and their respective heirs, administrators, trustees, successors and assigns.
          8.7 Enforceability of Plan Provisions. If any provision of the Plan
shall, to any extent, be invalid or unenforceable, the remainder of the Plan
shall not be affected, and each other provision of the Plan shall be valid and
enforced to the fullest extent permitted by law.
          8.8 Rights of Persons Entitled to Benefits. Any person entitled to
receive benefits under the Plan shall have the rights of an unsecured general
creditor of Stanley.
          8.9 Nonassignability.
          (a) Except as provided in subsection (b), the right of any individual
to a benefit under the Plan shall not be subject to attachment or other legal
process for the debts of such individual and an individual’s benefit under the
Plan shall not be subject to anticipation, alienation, sale, transfer,
assignment or encumbrance.
          (b) Notwithstanding anything herein to the contrary, there shall be
assigned from a Participant’s Accounts, the amount that the Committee determines
to have been lawfully assigned to the Participant’s former spouse (‘alternate
payee’) under a judgment or order, including an approved divorce settlement
agreement, that is implemented pursuant to a state domestic relations law in
regard to a dissolution of marriage that was effective October 3, 2008, provided
that such assignment does not alter the time or form of payment of any portion
of the Participant’s vested Accounts that is not assigned to the alternate
payee.
          8.10 Special Distributions. Whenever, in the opinion of the Committee,
a person entitled to receive a benefit under the Plan is unable to manage his or
her financial affairs, the Committee may direct that payment be made to a legal
representative or relative of such person for his or her benefit.

19



--------------------------------------------------------------------------------



 



Alternatively, the Committee may direct that any payment for such person be
applied for the benefit of such person in such manner as the Committee considers
advisable. Any payment made in accordance with this Section shall be a complete
discharge of any liability for the making of such payment under the provisions
of the Plan.
          8.11 Terms of Employment. Participation in the Plan shall not give an
individual any right to remain in the service of Stanley, and an individual
shall remain subject to discharge to the same extent as if the Plan had not been
adopted.
          8.12 Restricted Transactions. A Participant’s right under Section 4.3
to direct the investment of his or her Accounts, and a Participant’s right under
Article 6 to receive a distribution, of all vested amounts credited to his or
her Accounts shall be restricted to the extent necessary to comply with the
securities laws.

          THE STANLEY WORKS
      By           Title:        Date:     

20



--------------------------------------------------------------------------------



 



         

APPENDIX A
SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN
FOR SALARIED EMPLOYEES OF THE STANLEY WORKS
Individuals employed in the following units become covered under the Plan
pursuant to the second sentence in the definition of “Employee” in the Plan and,
thus, are subject to the same eligibility rules that apply under the terms of
the Plan when determining status as an Employee and eligibility for coverage of
other individuals employed by Stanley.
Entity or Division
Stanley Security Solutions, Inc. at Chula Vista, California
Stanley Convergent Security Solutions, Inc.
Stanley Security Solutions, Inc. at Las Vegas, Nevada

 



--------------------------------------------------------------------------------



 



APPENDIX B
SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN
FOR SALARIED EMPLOYEES OF THE STANLEY WORKS
Deferred Payments Described Under Section 7.2(b) of the Plan
Deferred payments under Section 7.2(b) shall be adjusted utilizing the interest
rate prescribed in Code Section 417(e) that is in effect during October of the
calendar year preceding the calendar year that includes the date of Separation
from Service.

 



--------------------------------------------------------------------------------



 



APPENDIX C
SUPPLEMENTAL RETIREMENT AND ACCOUNT VALUE PLAN
FOR SALARIED EMPLOYEES OF THE STANLEY WORKS
     Assumptions for Determining Actuarial Equivalence under Section 7.2(c) of
the Plan:

         
Interest:
  5%
Mortality:
  1994 Uninsured Pensioners Mortality Table (UP94)

 